Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 1 of 17                    PageID #: 1418




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION
   HARLEYSVILLE PREFERRED                          )
   INSURANCE COMPANY,                              )
                                                   )
        Plaintiff,                                 )
                                                   )   CIVIL ACTION NO. CV-2020-340-TFM-B
                                                   )
   v.                                              )
                                                   )
   INTERNATIONAL PAPER CO., JRD &                  )
   LAND CLEARING, INC., JOHN R.                    )
   DAILEY SR., and JRD, INC.,                      )
                                                   )
        Defendants.                                )
                                                   )

             PLAINTIFF’S REPLY TO DEFENDANT INTERNATIONAL PAPER
            COMPANY’S BRIEF IN OPPOSITION TO PLAINTIFF’S MOTION FOR
        JUDGMENT ON THE PLEADINGS, AND PLAINTIFF’S BRIEF IN OPPOSITION
         TO DEFENDANT’S CROSS MOTION FOR JUDGMENT ON THE PLEADINGS

         Plaintiff Harleysville Preferred Insurance Company (“Harleysville”) files this brief as (1)

 its reply to the brief (Doc. 55) filed by Defendant International Paper Company (“IP”) in

 opposition to Harleysville’s motion for judgment on the pleadings (“J.O.P.”), and (2) its brief in

 opposition to IP’s cross motion for J.O.P. (also Doc. 55). The Court should grant Harleysville’s

 motion and deny IP’s cross motion.

                         RESPONSE TO IP’S STATEMENT OF FACTS

         IP states that “[a]ttached to the Complaint in the Alabama action were various exhibits

 regarding the organic makeup of Organo-Ash,” which IP describes as stating that Organo-Ash is

 “a good source of soil organic material” and that Organo-Ash is “safe to use in landscaping areas,

 roadway embankments and for recreational uses such as ‘athletic fields’” (Doc. 55, PageID.1218-

 19 [¶ 8]). IP refers to these supposed “exhibits to the complaint” repeatedly in its argument that

 Harleysville has a duty to defend (Doc. 55, PageID.1237-39, 1244). The complaint in the Alabama

 action, however, references no exhibits and contains no exhibits (Doc. 1-4). The documents to



 PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 2 of 17                        PageID #: 1419




 which IP refers are exhibits to a notice of IP’s 30(b)(6) deposition (Doc. 55-3, PageID.1278-1351).

 The notice has a separate state-court document number (Doc. 3) from the complaint (Doc. 2) (see

 Doc. 55-3, PageID.1261, 1278). These exhibits are not relevant to the duty to defend, because

 they contradict the complaint’s allegations that Organo-Ash “contains harmful materials,

 substances, and/or toxins,” i.e., “contaminants”; is “environmentally harmful”; and is “not safe for

 the land or environment” (Doc. 1-4, PageID.510-11 [¶¶ 15, 19(c)], 513-16 [¶¶ 27-29]; see also

 PageID.510-11 [¶ 19(a)], 513-16 [¶¶ 26, 33, 35, & 39]).1

         IP states that after Harleysville denied coverage and IP’s counsel sent its June 4, 2020 letter

 disputing the denial, “[i]nstead of investigating the information provided by IP in its June 4, 2020

 letter, [Harleysville] filed this Declaratory Judgment action on June 30, 2020” (Doc. 55,

 PageID.1220 [¶ 16]). In fact, the next day (July 1, 2020), having already “investigated” the

 information in IP’s letter, Harleysville’s counsel sent correspondence to IP’s counsel explaining

 why that information did not alter Harleysville’s position that it does not owe coverage (see Ex. A

 attached hereto).




           1
             In referring to the complaint in the Alabama action, citations herein are to the original
 complaint, which is the complaint IP sent Harleysville on March 23, 2020 (Doc. 1 at 1 & n.3), and
 the complaint that IP cites in its brief (Doc. 55, PageID.1215 [Ex. C]; Doc. 55-3, PageID.1258,
 1261). The Plaintiffs in the Alabama action filed an amended complaint on August 28, 2019 (Doc.
 39-2, PageID.1107), but the amendment merely adds a claim for a declaratory judgment that the
 provisions of an Organo-Ash Utilization Agreement signed by John R. Dailey Sr. but pertaining
 to other property does not exculpate IP from liability (Doc. 39-2, PageID.1107, 1121-25, 1127-
 28). The amended complaint is otherwise the same as the original complaint (Doc. 29-2,
 PageID.1107-1120, 1126-28; Doc. 1-4, PageID.503-518).


                                                  -2-
 PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 3 of 17                        PageID #: 1420




                                             ARGUMENT

 I.      HARLEYSVILLE HAS NO DUTY TO DEFEND OR INDEMNIFY IP AS AN ADDITIONAL INSURED
         AGAINST THE ALABAMA ACTION.

         A.      Harleysville has no duty to defend IP.

         1.      The Pollution Exclusion bars coverage for the Alabama action.

         The relevant question in determining an insurer’s duty to defend is: What claim is the

 plaintiff asserting against the insured? If the claim falls within the policy’s coverage, the insurer

 has a duty to defend; if not, the insurer has no such duty. The insured’s denials of the plaintiff’s

 claim, evidence that the claim is not true, or defenses to the claim, are not relevant. These are

 fundamental principles of Alabama insurance law that IP ignores.

         Tapscott v. Allstate Ins. Co., 526 So. 2d 570 (Ala. 1988) is illustrative. The plaintiff in the

 underlying action sued Allstate’s insured, Tapscott, for “maliciously and falsely imprisoning,

 detaining, and arresting him” and “intentional infliction of emotional distress.” Id. at 571. The

 policy excluded coverage for “bodily injury…intentionally caused by an insured person.” Id. at

 572 (emphasis omitted). The court stated that “[t]here is clearly no dispute over what allegations

 are made in the complaint,” and that “[i]f there is any claim at all under the pleadings and evidence

 before the court…, it is a claim for an intentional tort.” Id. (emphasis added). The court

 acknowledged that the parties “disagree over whether…Tapscott actually intended to imprison,

 detain, arrest, or inflict emotional distress on [the plaintiff],” but found that this disagreement was

 immaterial because it “goes to the merits of the complaint rather than the issue in this [declaratory-

 judgment action].” Id. (emphasis in original). The court stated that the “only consideration [in

 determining Allstate’s duty to defend] is whether, based on the allegations in the complaint and

 other admissible evidence, the plaintiff alleges intentional conduct.” Id. (emphases added). The

 court noted that in addition to the complaint’s allegations of intent, the plaintiff had testified he



                                                  -3-
 PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 4 of 17                        PageID #: 1421




 was “claiming that the acts were intentional” and that “the Tapscotts intended to harm [him][.]”

 Id. at 575. Tapscott filed an affidavit “stating that his acts were not intended to cause any harm,”

 id. at 572, but the court stated that Tapscott’s denial “in no way affects the nature of the plaintiff’s

 claim for an intentional tort, and certainly, it has no bearing on Allstate’s responsibility to defend

 or indemnify,” id. at 575 (emphases added). The court concluded that there was “no dispute…that

 this case involved only claims for intentional conduct,” id. at 572 (emphasis added), and affirmed

 the trial court’s summary judgment declaring “that Allstate was not required to defend or

 indemnify Tapscott,” id. at 571.

         Every claim in the complaint in the Alabama action is based on the deposit of Organo-Ash

 on JRD Contracting, Inc. (“JRD”) and John R. Dailey Sr.’s property and on Organo-Ash’s being

 a harmful “contaminant” that damaged the property (Doc. 1-4, PageID.510-18). In addition,

 Dailey Sr. testified:

         Q.      As I understand what you’re saying, Mr. Dailey, your only allegation in this
                 case is that this organo-ash material is somehow harmful; is that right?

         A.      Yes.

 (Doc. 1-5, PageID.534 [p. 54]). According to IP, though, there is evidence “that Organo-Ash is

 not a pollutant, contaminant or waste, but instead, a beneficial organic material safe for use in

 landscaping projects and even on athletic fields” (Doc. 55, PageID.1238), so “there is a genuine

 issue of material facts in dispute; i.e. IP’s assertion Organo-Ash is safe and underlying Plaintiff’s

 assertion that Organo-Ash is not safe” (Doc. 55, PageID.1244). Like the issue of Tapscott’s intent,

 whether Organo-Ash “is safe” or “is not safe” goes to the merits of the complaint in the Alabama

 action, not the issue in this declaratory-judgment action. IP’s contention that Organo-Ash “is safe”

 is no different than Tapscott’s affidavit denying that he intended to harm the plaintiff – it has no

 bearing on Harleysville’s responsibility to defend or indemnify. As stated in Tapscott, the only



                                                  -4-
 PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 5 of 17                    PageID #: 1422




 consideration in determining Harleysville’s duty to defend is whether, based on the allegations in

 the complaint and other admissible evidence, JRD and Dailey Sr. allege injury or damage covered

 by the Policies. They do not, because all of their claims allege injury or damage arising out of

 pollution, to which the Pollution Exclusion applies.

         IP argues that “[t]he trespass and nuisance causes of action against IP are without regard

 to the alleged status of Organo-Ash as a contaminant or pollutant” (Doc. 55, PageID.1234). Not

 so. The nuisance and trespass claims “incorporate by reference the [complaint’s prior] allegations”

 (Doc. 1-4, PageID.514 [¶ 32], 515 [¶ 38]), which include “that the Organo-Ash on [the Plaintiffs’]

 property contains harmful materials, substances, and/or toxins, including metallic elements, and

 these contaminants have damaged the land and soil,” that the Organo-Ash “contained

 environmentally harmful materials and substances,” and that Organo-Ash “was not safe for the

 land or environment” (Doc. 1-4, PageID. 510 [¶ 15], 511 [¶ 19(c)], 513 [¶ 27]) (emphases added).

 The nuisance claim alleges that “[b]y allowing Organo-Ash, which ash contained harmful

 materials and substances…, onto Plaintiffs’ property, [IP] interfered with Plaintiffs’ use and

 enjoyment of their property and has harmed both Plaintiffs and their property,” and that IP’s

 “supplying harmful Organo-Ash constitutes a nuisance” (Doc. 1-4, PageID.514-15 [¶¶ 33 & 35])

 (emphases added). The trespass claim alleges that “[b]y allowing harmful Organo-Ash onto

 Plaintiffs’ property, [IP] impaired and interfered with Plaintiffs’ right to exclusive possession,

 enjoyment and use of their property” (Doc. 1-4, PageID.515-16 [¶ 39]) (emphasis added). Hence,

 the nuisance and trespass claims are based on, and allege injury or damage arising out of, Organo-

 Ash’s being a harmful “contaminant,” that is, a “pollutant.”2



         2
           If the nuisance and trespass claims were not based on Organo-Ash’s being a harmful
 “contaminant,” JRD and Dailey Sr. would have no nuisance or trespass claim. The complaint
 alleges that JRD and Dailey Sr. “allow[ed]” Organo-Ash to be deposited on their property (not


                                                -5-
 PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 6 of 17                   PageID #: 1423




         IP asserts that “the Pollution Exclusion would not be applicable to the underlying causes

 of action for misrepresentation and concealment in the duty to defend analysis” (Doc. 55,

 PageID.1234). IP fails to explain why the exclusion “would not be applicable to” these claims,

 nor does IP cite any supporting authority. The misrepresentation and concealment claims, after

 incorporating the prior allegations by reference (Doc. 1-4, PageID.511-12 [¶ 20 & 25]), aver that

 IP misrepresented “that the Organo-Ash did not contain any harmful materials or substances, that

 the ash was perfectly safe for the land and environment, and that the ash would not cause any

 harm”; that IP concealed “that the Organo-Ash was not environmentally safe, that it contained

 harmful materials and substances, and could be harmful to Plaintiffs’ property”; and that “[i]f

 Plaintiffs had been aware that the Organo-Ash was not safe for the land or environment, that it

 contained harmful materials or substances, and that it could cause harm to their property…, then

 they would have refrained from allowing the ash to be deposited on their property” (Doc. 1-4,

 PageID.511-14 [¶¶ 21, 26, & 29]) (emphases added). These claims thus allege injury or damage

 arising out of pollution and are excluded from coverage. See Pennsylvania Nat’l Mut. Cas. Ins.

 Co. v. Snead Door, LLC, 2013 WL 550483, *3-4, 6 (N.D. Ala. Feb. 12, 2013) (pollution exclusion

 barred coverage for fraud and misrepresentation claims).

         IP further contends that the Alabama action alleges “that IP may have been ‘unaware of

 the actual contents of the Organo-Ash’” and that IP represented that Organo-ash was safe and not

 harmful, so there are “issues of fact regarding the alleged make-up of Organo-Ash…within the

 four corners of the underlying complaint” that “trigger a duty to defend” (Doc. 55, PageID.1233).




 knowing that it was harmful), (Doc. 1-4, PageID.514 [¶ 29]) (emphasis added), and such consent
 would defeat trespass and nuisance. See Bobo v. Young, 61 So. 2d 814, 816 (Ala. 1952) (“Consent
 is always a good defense to an action for damages for trespass,…and a fortiorari in this case must
 be a good defense to a bill seeking to enjoin the trespass and abate the same as a nuisance.”).


                                               -6-
 PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 7 of 17                         PageID #: 1424




 This is nonsense. Whether IP was unaware of Organo-Ash’s contents has nothing to do with the

 Pollution Exclusion, which applies to any injury or damage “arising out of” pollution (Doc. 1-1,

 PageID.65; Doc. 1-2, PageID.218; Doc. 1-3, PageID.370). The negligence claim incorporates the

 prior allegation that Organo-Ash is a harmful “contaminant,” and otherwise alleges injury or

 damage arising out of pollution (Doc. 1-4, PageID.510-11 [¶¶ 15-19]). And the misrepresentation

 claim alleges that IP’s representation was false, in other words, that Organo-Ash is actually unsafe

 and harmful (Doc. 1-4, PageID.511-12 [¶¶ 21 & 22]). Again, the duty to defend depends on the

 claim asserted, and the above claims allege injury or damage arising out of pollution.

         IP also argues that “[t]he terms ‘discharge,’ ‘disperse,’ ‘seep,’ ‘mitigate [sic],’ ‘release,’ or

 ‘escape’ are not defined in the [Policies] and must be construed against Harleysville” (Doc. 55,

 PageID.1239). Of the above terms, the two applicable here are “discharge” and “release” (see

 Doc. 44, PageID.1176-79). Those terms could be construed against Harleysville only if they were

 ambiguous, which they are not. See State Farm Mut. Auto. Ins. Co. v. Brown, 26 So. 3d 1167,

 1169 (Ala. 2009) (if terms used in policy “are reasonably certain in their meaning, they are not

 ambiguous as a matter of law and the rule of construction in favor of the insured does not apply”).

 That the Policies do not define “discharge” and “release” does not make these terms ambiguous.

 See Safeway Ins. Co. v. Herrera, 912 So. 2d 1140, 1143 (Ala. 2005) (“that a word or a phrase used

 in a provision in an insurance policy is not defined in the policy does not mean that the word or

 phrase is inherently ambiguous”). Harleysville’s prior brief explained that, whether construed in

 accordance with their environmental-law meanings or their common meanings, the words

 “discharge” and “release” unambiguously apply to Land Clearing’s using an excavator to remove

 Organo-Ash from dump-truck beds and deposit it on the ground (Doc. 44, PageID.1176-79). IP

 offers no response and provides no explanation how Land Clearing’s activity does not constitute




                                                   -7-
 PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 8 of 17                       PageID #: 1425




 a “discharge” or “release.”3

         2.        IP’s breach of the Policies’ notice conditions also bars coverage for the
                   Alabama action.

         IP was served with the Alabama action on May 21, 2018 (Doc. 39-1, PageID.1104 [¶ 3]).

 IP states that it did not learn until February 13, 2019, that Land Clearing was responsible for

 depositing the Organo-Ash on JRD and Dailey Sr.’s property (Doc. 55, PageID.1228). IP also

 contends that it was not until July 2019 that IP “reviewed the relevant [certificate of insurance]

 identifying Harleysville as…Land Clearing’s insurer” (id.) – even though IP should have already

 known of Harleysville since the June 2016 Waste Services Agreement obligated Land Clearing to

 “provide IP with copies of policy endorsements reflecting IP’s status as an additional insured”

 (Doc. 9, PageID.591 [¶ 4]). IP’s choice of words in its brief suggests that IP did already know

 about Harleysville. IP only says that it “reviewed” the certificate of insurance in July 2019 (Doc.

 55, PageID.1219 [¶ 11], 1228), not that it first obtained the certificate at that time or did not have

 it before then.

         In any event, after IP reviewed the certificate in July 2019, IP delayed eight months before

 sending Harleysville the complaint on March 23, 2020 (Doc. 33, PageID.1053 [¶ 50], 1066 [¶ 29]).




         3
           JRD and Dailey Sr.’s amended complaint filed August 28, 2019 adds a claim for a
 declaratory judgment that the provisions of an Organo-Ash Utilization Agreement signed by
 Dailey Sr. but pertaining to other property does not exculpate IP from liability (Doc. 39-2,
 PageID.1107, 1121-25, 1127-28). IP does not argue that Harleysville has a duty to defend this
 claim; IP does not mention the claim at all. The Policies’ insuring agreement states that
 Harleysville “will pay those sums that the insured becomes legally obligated to pay as damages
 because of ‘bodily injury’ or ‘property damage’ to which this insurance applies,” and that
 Harleysville “will have the right and duty to defend the insured against any ‘suit’ seeking those
 damages” (Doc. 1-1, PageID.63; Doc. 1-2, PageID.216; Doc. 1-3, PageID.368) (emphases added).
 Harleysville has no duty to defend the claim for a declaratory judgment because the claim does
 not seek “damages,” see Huntingdon Ridge Townhouse Homeowners Ass’n, Inc. v. QBE Ins.
 Corp., 2009 WL 4060458, *6-7 (M.D. Tenn. Nov. 20, 2009); because if it had, the Pollution
 Exclusion would apply; and because IP breached the Policies’ notice conditions.


                                                 -8-
 PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 9 of 17                    PageID #: 1426




 Eight months is unreasonable as a matter of law unless IP has a reasonable excuse. See Nationwide

 Mut. Fire Ins. Co. v. Estate of Files, 10 So. 3d 533, 536 (Ala. 2008). The only excuse proffered is

 that about a month after IP reviewed the certificate, “[o]n August 21, 2019, “IP’s counsel

 …demanded that…Land Clearing put Harleysville on notice of the Alabama action,” and that

 “[u]nbeknownst to IP,…Land Clearing failed to notify Harleysville of the Alabama action” (Doc.

 55, PageID.1228).

         IP’s excuse is not reasonable. IP does not dispute that, when IP demanded that Land

 Clearing notify Harleysville, Land Clearing did not respond (Doc. 39-3, PageID.1140), and thus

 gave IP no commitment or assurance that Land Clearing would do what IP demanded. Moreover,

 after making its demand, IP heard nothing from Harleysville for the next seven months, until IP

 itself notified Harleysville of the Alabama action and sent Harleysville the complaint on March

 23, 2020.       IP should have realized long before then that Land Clearing had not notified

 Harleysville, and IP did realize this at some time before February 14, 2020, the date IP filed the

 Tennessee action alleging that Land Clearing “fail[ed] to place its insurance carriers on notice of

 the claims against IP” (Doc. 20-3, PageID.860 [¶ 30]). Even after filing that suit and making that

 allegation, IP waited another month and nine days before sending Harleysville the complaint in

 the Alabama action.

         IP has not cited any case supporting that its excuse is reasonable. IP cites United States

 Fidelity & Guaranty Co. v. Bonitz Insulation Co., 424 So. 2d 569 (Ala. 1982), as holding that a

 “four year delay in providing notice was not unreasonable under the circumstances” (Doc. 55,

 PageID.1229), but the circumstances were nothing like those here. The insured installed the roof

 of a school gym that began leaking and continued to leak over the next four years, despite repair

 efforts. Id. at 570-71. The policy required notice of “an occurrence…as soon as practicable.” Id.




                                                -9-
 PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 10 of 17                        PageID #: 1427




  at 572 (emphasis added). The insured’s president “testified that it was not unusual for leaks of this

  type to occur, that he was unaware of the extent of the problem, and that he thought that Vulcan

  Roofing Company was taking care of the problem.”             Id. at 573.    The court held that the

  reasonableness of the insured’s delay was a question of fact, and affirmed the trial court’s finding

  “that the delay by [the insured] in giving notice of a potential claim…was not unreasonable.” Id.

  at 572-73 (emphasis added).

          This case, unlike Bonitz, does not involve delayed notice of an occurrence that might (or

  might not) result in a lawsuit, but delayed notice of a lawsuit that had already been filed and served.

  When an insured delays notifying an insurer of an occurrence, the delay may be excused “because

  of [the insured’s] belief,” if reasonable, “that the occurrence would not give rise to a claim.” CIE

  Serv. Corp. v. Smith, 460 So. 2d 1244, 1246 (Ala. 1984). An insured served with a lawsuit has no

  such excuse. The occurrence has already matured into a claim in the form of a lawsuit, and the

  suit is an existing fact of which the insured must notify the insurer within a reasonable time.

          Upon service of IP with the complaint in the Alabama action, or when IP learned that Land

  Clearing deposited the Organo-Ash and that Harleysville was Land Clearing’s insurer, IP had a

  duty to send Harleysville the complaint within a reasonable time. But IP, with no reasonable

  excuse, delayed one year and ten months after it was served, eight months after IP reviewed the

  certificate of insurance showing that Harleysville was Land Clearing’s insurer, and seven months

  after IP asked Land Clearing to notify its insurers and received no response from Land Clearing,

  before sending Harleysville the complaint. The cases Harleysville cited in its prior brief 4 – which




          4
            Nationwide Mut. Fire Ins. Co. v. Estate of Files, 10 So. 3d 533, 536 (Ala. 2008);
  Pennsylvania Nat’l Mut. Cas. Ins. Co. v. J.F. Morgan General Contractors, Inc., 79 F. Supp. 3d
  1245, 1252-59 (N.D. Ala. 2015); Standifer v. Aetna Cas. & Sur. Co., 319 F. Supp. 1385, 1388
  (N.D. Ala. 1970); Southern Guar. Ins. Co. v. Thomas, 334 So. 2d 879, 882-83 (Ala. 1976).


                                                  - 10 -
  PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 11 of 17                       PageID #: 1428




  IP makes no effort to distinguish or otherwise address – show that under the facts presented and

  as a matter of law, IP breached the notice conditions.

          3.      IP was not prejudiced by non-delivery of the Policies.

          The Policies do not list IP by name as an additional insured (Docs. 1-1, 1-2 & 1-3). IP

  nonetheless contends it is a named additional insured by virtue of a certificate of insurance,

  apparently issued by insurance producer Harmon Dennis Bradshaw, Inc. in Montgomery (Doc. 55,

  PageID.1223; Doc. 55-2, PageID.1257). The certificate contains the following disclaimers:

          THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY
          AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
          CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND,
          EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
          BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A
          CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
          REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

          IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the
          policy(ies) must be endorsed… A statement on this certificate does not confer
          rights to the certificate holder in lieu of such endorsement(s).

  (Doc. 55-2, PageID.1257).

          In Brown Machine Works & Supply Co. v. Insurance Co. of North America, 659 So. 2d

  51 (Ala. 1995), the court held that “the purchaser of a policy and…the named insured” are entitled

  to policy delivery. Id. at 61. The court did not decide whether “named and unnamed additional

  insureds” are entitled to delivery. Id. at 60-61. The plaintiff, Brown, received a certificate of

  insurance naming it as an additional insured. Id. at 53. The court stated that “[t]he question of

  Brown’s status” was “for the parties to argue to the trier of fact” and that “[t]his Court is not in a

  position to decide whether Brown is entitled to a copy of the policy under § 27-14-19.” Id. at 60.

          Regardless of whether IP was entitled to policy delivery, it was not prejudiced by non-

  delivery. IP states that Harleysville’s “arguments…regarding IP being a large, sophisticated




                                                  - 11 -
  PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 12 of 17                       PageID #: 1429




  corporation and having knowledge of standard commercial general liability contracts in no way

  absolves [Harleysville] of its statutory mandate to deliver policies to those known to be entitled to

  receive them” (Doc. 55, PageID.1225). That may be, but IP does not deny or dispute that (1) IP

  is in fact “a large, sophisticated corporation…having knowledge of standard commercial general

  liability contracts”; (2) the Pollution Exclusion and the notice conditions are standard provisions

  of CGL policies; and (3) the Waste Services Agreement required that Land Clearing procure and

  maintain “Contractor’s Pollution Liability Insurance” in addition to CGL insurance (Doc. 9,

  PageID.590-91), which shows that IP knew that a policy separate from the CGL policy was needed

  to cover pollution liability.

          IP states that if it had “timely received a copy of the applicable policy,” IP “could have

  learned whether the policy actually provided the expected coverage…[and] addressed any

  inadequacies of those policies with…Land Clearing” (Doc. 55, PageID.1224-25) (emphases

  added). But IP never claims that it would have reviewed the Policies, that the Policies did not

  “provide the expected coverage,” that the Policies were “inadequate,” or that IP actually would

  have done anything different had it received the Policies. Nor does IP claim that it did not know

  or did not expect that the Policies would contain a Pollution Exclusion or notice conditions, or that

  it did not know that CGL policies require an insured to timely forward suit papers to the insurer.

  IP did not make any of these claims in its counsel’s June 4, 2020 letter either (Doc. 39-4), and

  could not credibly make any of them. IP also fails to distinguish or otherwise address the cases

  that Harleysville cited as showing that under the facts presented, IP was not prejudiced.5



          5
             W.G. Yates & Sons Constr. Co. v. Zurich Am. Ins. Co., 2008 WL 161921, *9 & n.19
  (S.D. Ala. Jan. 8, 2008); Pennsylvania Nat’l Mut. Cas. Ins. Co. v. J.F. Morgan General Contractors,
  Inc., 79 F. Supp. 3d 1245, 1258 (N.D. Ala. 2015); Standifer v. Aetna Cas. & Sur. Co., 319 F. Supp.
  1385, 1388 (N.D. Ala. 1970).



                                                 - 12 -
  PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 13 of 17                     PageID #: 1430




          Because IP was not prejudiced, Harleysville is not estopped from asserting the Policies’

  exclusions and conditions.6

          B.      Harleysville has no duty to indemnify IP.

          IP argues that “[t]he duty to defend issue is not ripe” because the Alabama action has not

  been decided (Doc. 55, PageID.1241). This Court, however, has stated that a “‘determination that

  the insurer has no duty to defend requires a finding that there is no duty to indemnify,’” and that

  “[b]ecause [the insurer] has no duty to defend [the insured] in the [underlying] action, the Court

  necessarily finds that the narrower issue of indemnification is also determined in [the insurer’s]

  favor.” Charter Oak Fire Ins. Co. v. City of Fairhope, 478 F. Supp. 3d 1218, 1232 (S.D. Ala. 2020)

  (Moorer, J.). See also Harleysville Mut. Ins. Co. v. Dapper, LLC, 2010 WL 3038929, *1 (M.D.

  Ala. Aug. 3, 2010) (Moorer, J.). Other federal courts in Alabama agree. See Evanston Ins. Co. v.

  Yeager Painting, LLC, 2018 WL 3708555, *3 (N.D. Ala. Aug. 3, 2018) (Ott, M.J.); Pennsylvania

  Nat’l Mut. Cas. Ins. Co. v. Retirement Sys. of Ala., 104 F. Supp. 3d 1313, 1316 (N.D. Ala. 2015)

  (Smith, J.); Auto-Owners Ins. Co. v. McMillan Trucking Inc., 242 F. Supp. 3d 1259, 1266

  (N.D. Ala. 2017) (Coogler, J.); Evanston Ins. Co. v. Lett, 2012 WL 4927958, *4 (S.D. Ala. Oct.

  15, 2012) (Steele, C.J.). Consequently, “if an insurer has no duty to defend an insured, a

  declaratory judgment claim regarding the insurer’s duty to indemnify is ripe even if the underlying

  action is still pending.” Grange Mut. Cas. Co. v. Indian Summer Carpet Mills, Inc., 2018 WL


          6
            IP complains that when it sent Harleysville the complaint on March 23, 2020, IP asked
  for copies of the Policies, asked again on April 22, 2020, and that Harleysville did not send the
  Policies until May 6, 2020 (Doc. 55, PageID.1225). This makes no difference, and IP does not
  explain how it could be otherwise. Nothing could change the fact that IP did not send Harleysville
  the complaint until March 23, the Policies were the same on May 6 as they were on March 23, and
  the Pollution Exclusion applied on May 6 the same as on March 23. IP could do nothing on March
  23 or May 6 but wait for Harleysville’s coverage decision, which Harleysville issued on May 15
  (Doc. 33, PageID.1067 [¶ 34]; Doc. 39-3, PageID.1137-41). Harleysville’s sending IP the Policies
  on March 23 or earlier than May 6 would not and could not have changed anything.



                                                - 13 -
  PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 14 of 17                      PageID #: 1431




  3536625, *2 (N.D. Ala. July 23, 2018) (Axon, J.).

  II.     HARLEYSVILLE DOES NOT OWE COVERAGE              TO   LAND CLEARING      OR   IP   FOR THE
          TENNESSEE ACTION AND JUDGMENT.

          IP offers little argument concerning the Tennessee action, stating that Harleysville “had

  sufficient evidence prior to denial that the Pollution Exclusion…was improperly invoked to deny

  indemnity for the Tennessee action,” and that Harleysville “improperly invoked policy exclusions

  for the purpose of denying…indemnity as a result of the default judgment obtained in the

  Tennessee action” (Doc. 55, PageID.1240, 1243). As discussed in Harleysville’s prior brief,

  “whether Harleysville owes coverage to Land Clearing for IP’s claim and judgment in the

  Tennessee action for contractual indemnity, depends on whether JRD and Dailey Sr.’s claims

  against IP in the Alabama action are covered,” and “[t]hey are not, because the Pollution Exclusion

  applies, and because IP and Land Clearing breached the notice conditions” (Doc. 44, PageID.1192-

  93). The Pollution Exclusion applies to the Alabama action for reasons previously discussed. IP

  does not contest that Land Clearing breached the conditions requiring timely notice of the alleged

  “occurrence” and of IP’s claim for indemnity, and that Land Clearing’s breaches bar coverage for

  Land Clearing, as well as for IP as Land Clearing’s judgment creditor, for the Tennessee action

  and judgment (Doc. 44, PageID.1193-94). See Estate of Files, 10 So. 3d at 534-36.

  III.    IP HAS NO BAD-FAITH CLAIM AGAINST HARLEYSVILLE

          Apart from the table of contents, the words “bad faith” appear only twice in IP’s brief:

  Once in an argument heading stating, “IP’s Counterclaims of Breach of Contract and Bad Faith”

  (Doc. 55, PageID.1243), and once in a sentence stating, “Further, to the extent the Court finds the

  duty to defend was triggered and that Plaintiff prematurely and improperly denied coverage,

  defense and indemnity, IP’s counter claims for breach of contract and bad faith should survive for

  future prosecution” (id.) (emphases added). IP does not discuss the law of bad faith, and offers no



                                                - 14 -
  PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 15 of 17                        PageID #: 1432




  argument in opposition to Harleysville’s contentions that (1) Harleysville had arguable or

  debatable reasons to deny coverage for IP for the Alabama action, and for Land Clearing for the

  Tennessee action; (2) that since Harleysville had such reasons, it could not have had actual

  knowledge of the absence of such reasons; and (3) that it also could not have failed to determine

  whether it had such reasons (Doc. 44, PageID.1195-96, 1198-99).               While IP argues that

  Harleysville failed to adequately investigate (despite no such contention in IP’s counsel’s June 4,

  2020 letter [Doc. 39-4]), IP’s argument is based on an alleged failure to investigate facts or

  evidence completely irrelevant to the duty to defend. And, IP never argues that this alleged failure

  constitutes bad faith. Furthermore, IP does not dispute (1) that a judgment creditor proceeding

  under Ala. Code § 27-23-2, such as IP with respect to the Tennessee judgment against Land

  Clearing, cannot maintain a bad-faith claim; (2) that IP, in its capacity as a third-party claimant

  against Land Clearing in the Tennessee action, has no insurance contract with Harleysville, and

  therefore no right to assert bad faith; or (3) that Harleysville could not have breached the insurance

  contract (as required for bad faith) as to the Tennessee action, because Land Clearing breached the

  notice conditions (Doc. 44, PageID.1197-98).

                                            CONCLUSION

          Harleysville, as a matter of undisputed fact and law, has no duty to defend or indemnify IP

  for the Alabama action, or Land Clearing for the Tennessee action and judgment, and has no

  obligation to IP under Ala. Code § 27-23-2. Harleysville is therefore entitled to judgment on the

  pleadings, declaring that Harleysville does not owe coverage to IP or Land Clearing. The Court

  should grant Harleysville’s motion for such judgment, and deny IP’s cross motion for judgment

  on the pleadings.




                                                  - 15 -
  PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 16 of 17                     PageID #: 1433




                                                         /s/ William E. Shreve, Jr.
                                                         WILLIAM E. SHREVE, JR.        SHREW3946
                                                         BREANNE S. ZARZOUR             ZARZJ7602
                                                         Attorneys For Plaintiff

  OF COUNSEL:

  PHELPS DUNBAR LLP
  P. O. Box 2727
  Mobile, AL 36652
  Telephone: (251) 432-4481
  william.shreve@phelps.com
  brie.zarzour@phelps.com
                                                         /s/ Christina May Bolin
                                                         CHRISTINA M. BOLIN MAYCH6582
                                                         EDGAR M. ELLIOTT, IV
                                                         Attorneys For Plaintiff

  OF COUNSEL:

  CHRISTIAN & SMALL LLP
  505 North 20th St., Ste. 1800
  Birmingham, AL 35203
  Telephone: (205) 785-6588
  cmbolin@csattorneys.com
  emelliott@csattorneys.com

                                   CERTIFICATE OF SERVICE

          I hereby certify that I have on May 10, 2021 filed the foregoing with the clerk of court by
  using the CM/ECF system, which will electronically serve the foregoing on the counsel listed
  below as being served by the CM/ECF system, and that I have mailed a copy of the foregoing to
  the parties listed below as being served by mail:

  John M. Johnson, Esquire
  Brian P. Kappel, Esquire
  Charles M. Hearn, Esquire
  Lightfoot, Franklin & White, LLC
  The Clark Building
  400 20th Street North
  Birmingham, AL 35203
  jjohnson@lightfootlaw.com
  bkappel@lightfootlaw.com
  chearn@lightfootlaw.com
  (via CM/ECF system)




                                                - 16 -
  PD.33874618.1
Case 1:20-cv-00340-TFM-B Document 56 Filed 06/09/21 Page 17 of 17             PageID #: 1434




  A. David Fawal
  Butler Snow LLP
  One Federal Place, Suite 1000
  1819 5th Avenue North
  Birmingham, AL 35203
  david.fawal@butlersnow.com
  (via CM/ECF system)

  Christina M. Bolin
  Edgar M. Elliott IV
  CHRISTIAN & SMALL LLP
  505 North 20th St., Ste. 1800
  Birmingham, AL 35203
  Telephone: (205) 785-6588
  cmbolin@csattorneys.com
  emelliott@csattorneys.com
  (via CM/ECF system)

  John R. Dailey, Sr.
  2100 Camden Bypass
  Camden, AL 36726
  (via U.S. Mail, first class postage prepaid)

  JRD Contracting, Inc.
  2100 Camden Bypass
  Camden, AL 36726
  (via U.S. Mail, first class postage prepaid)

                                                 /s/ William E. Shreve, Jr.
                                                 WILLIAM E. SHREVE, JR.




                                                 - 17 -
  PD.33874618.1
